


Exhibit 10.21

 

RESTRICTED STOCK UNIT AGREEMENT

PURSUANT TO THE
CELGENE CORPORATION 2008 STOCK INCENTIVE PLAN

(Amended & Restated as of June 17, 2009)

(for US employees)

 

THIS AGREEMENT (the “Agreement”), is made as of [                ] (the “Grant
Date”), by and between Celgene Corporation, a Delaware corporation (the
“Company”) and [                ] (the “Participant”).  Capitalized terms in
this Agreement that are not defined shall have the meaning set forth in the
Celgene Corporation 2008 Stock Incentive Plan, as amended and restated as of
June 17, 2009 and as further amended (the “Plan”).

 

WHEREAS, the Plan is administered by the Compensation Committee of the Board of
Directors of the Company (“Board”), or such other committee or subcommittee
appointed from time to time by the Board (the “Committee”);

 

WHEREAS, Section 3.2 of the Plan authorizes the Committee to grant Other
Stock-Based Awards to Eligible Employees;

 

WHEREAS, Section 9.1 of the Plan provides that Other Stock-Based Awards include
restricted stock units payable in shares of Common Stock of the Company
(“Restricted Stock Units”); and

 

WHEREAS, the Committee has designated the Participant as an Eligible Employee.

 

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.             Award Grant. Subject to the restrictions and other conditions set
forth in the Plan and this Agreement, the Committee, on the Grant Date, 
authorized this grant of [                ] Restricted Stock Units
([                ]) to the Participant (the “Award”).

 

2.             Vesting.

 

(a)           The Award shall vest in full on the earliest of the date of (i)
the Participant’s death; (ii) the Participant’s becoming Disabled; (iii) in
accordance with Section 13.1(c) of the Plan, the Participant’s involuntary
Termination of Employment without Cause at any time during the two (2) year
period commencing on a Change in Control; or (iv) as follows provided that, the
Participant has not had a Termination of Employment at any time prior to the
Vesting Date:

 

1

--------------------------------------------------------------------------------


 

Vesting Date

 

Number of RSUs Vesting

[                ]

 

[                ]

[                ]

 

[                ]

[                ]

 

[                ]

[                ]

 

[                ]

 

(b)           There shall be no proportionate or partial vesting of the Award
prior to the Vesting Dates.

 

(c)           If all or a portion of the Award is not vested on the date of the
Participant’s Termination of Employment, the unvested portion of the Award shall
be automatically forfeited in its entirety as of the date of such Termination of
Employment.

 

(d)           Consistent with the definition of “Termination of Employment” set
forth in Section 2.38 of the Plan, a Termination of Employment shall not be
deemed to occur hereunder until the later of (x) the date of the termination of
the Participant’s employment with the Company and its Affiliates or (y) the
termination of any period during which the Participant provides consulting
services to the Company or its Affiliates.

 

3.             Payment Date. Subject to the terms of this Agreement and the
Plan, the Participant shall receive one share of Common Stock with respect to
each vested Restricted Stock Unit subject to the Award within thirty (30) days
of the Vesting Date (the “Payment Date”).

 

4.             Dividend Equivalents.  Cash dividends on shares of Common Stock
shall be credited to a dividend book entry account on behalf of the Participant
with respect to each Restricted Stock Unit granted to the Participant, provided
that such cash dividends shall not be deemed to be reinvested in shares of
Common Stock and will be held uninvested and without interest.  The
Participant’s right to receive any such cash dividends shall vest if and when
the related Restricted Stock Unit vests, and such cash dividends shall be paid
in cash to the Participant if and when the related Restricted Stock Unit is paid
to the Participant.  Stock dividends on shares of Common Stock shall be credited
to a dividend book entry account on behalf of the Participant with respect to
each Restricted Stock Unit granted to the Participant.  The Participant’s right
to receive any such stock dividends shall vest if and when the related
Restricted Stock Unit vests, and such stock dividends shall be paid in stock to
the Participant if and when the related Restricted Stock Unit is paid to the
Participant.

 

5.             Rights as a Stockholder.  The Participant shall have no rights as
a stockholder with respect to any shares of Common Stock subject to the Award
unless and until the Participant has become the holder of record of such shares
of Common Stock, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of any such shares, except as
otherwise specifically provided for in this Agreement or the Plan

 

6.             Restrictions on Transfer.  The Award, and no part thereof, may
not be sold,

 

2

--------------------------------------------------------------------------------


 

pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution.

 

7.             Provisions of Plan Control.  This Agreement is subject to all the
terms, conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time.  The Plan is incorporated herein by reference.  If and to the
extent that this Agreement conflicts or is inconsistent with the terms,
conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly.  This Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof and supersedes any prior agreements between the Company and the
Participant with respect to the subject matter hereof.

 

8.             Amendment.  To the extent applicable, the Participant hereby
agrees that the Board or the Committee may at any time and from time to time
amend, in whole or in part, any or all of the provisions of this Agreement to
comply with Section 409A of the Internal Revenue Code of 1986, as amended and
the regulations promulgated thereunder (“Code Section 409A”), or any other
applicable law and may otherwise amend, suspend or terminate this Agreement
subject to the terms of the Plan.  Except as otherwise provided in the Plan, no
modification or waiver of any of the provisions of this Agreement shall be
effective unless in writing and signed by the party against whom it is sought to
be enforced.

 

9.             Securities Representations.  The grant of the Award and issuance
of shares of Common Stock upon settlement of the Award shall be subject to, and
in compliance with, all applicable requirements of federal, state or foreign
securities law.  No shares of Common Stock may be issued hereunder if the
issuance of such shares would constitute a violation of any applicable federal,
state or foreign securities laws or other law or regulations or the requirements
of any stock exchange or market system upon which such shares may then be
listed.  As a condition to the settlement of the Award, the Company may require
the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation.

 

The shares of Common Stock are being issued to the Participant and this
Agreement is being made by the Company in reliance upon the following express
representations and warranties of the Participant.  The participant
acknowledges, represents and warrants that:

 

(a)           He or she has been advised that he or she may be an “affiliate”
within the meaning of Rule 144 under the Securities Act of 1933, as amended (the
“Act”) and in this connection the Company is relying in part on his or her
representations set forth in this section.

 

(b)           If he or she is deemed an affiliate within the meaning of Rule 144
of the Act, the Shares must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to such shares
of Common Stock and the Company is under no obligation to register the shares
(or to file a “re-offer prospectus”).

 

(c)           If he or she is deemed an affiliate within the meaning of Rule 144
of the Act, he or she understands that the exemption from registration under
Rule 144 will not be available

 

3

--------------------------------------------------------------------------------


 

unless (i) a public trading market then exists for the Common Stock of the
Company, (ii) adequate information concerning the Company is then available to
the public, and (iii) other terms and conditions of Rule 144 or any exemption
therefrom are complied with; and that any sales of the shares of Common Stock
may be made only in limited amounts in accordance with such terms and
conditions.

 

10.          Legend.  The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Common Stock issued pursuant to this
Agreement.  The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares of Common
Stock acquired pursuant to this Agreement in the possession of the Participant
in order to carry out the provisions of this Section 10.

 

11.          Not an Agreement of Employment.  Neither the execution of this
Agreement nor the grant of the Award constitute an agreement by the Company to
engage or continue to engage the Participant as an employee of the Company for
any period.

 

12.          Transfer of Personal Data.  The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company of any personal data
information related to the Award, for legitimate business purposes (including,
without limitation, the administration of the Plan) out of the Participant’s
home country and including to countries with less data protection than the data
protection provided by the Participant’s home country.  This
authorization/consent is freely given by the Participant.

 

13.          Withholding Taxes.  Prior to the delivery of shares of Common Stock
to the Participant under this Agreement, the Company shall deduct any Federal,
state or local taxes required by law to be withheld by reducing the number of
Shares otherwise deliverable. Any fraction of Shares required to satisfy such
tax obligations shall also be reduced.

 

14.          Section 409A.  Although the Company does not guarantee the tax
treatment of any payments under this Agreement, the intent of the parties is
that payments under this Agreement be exempt from, or comply with Code Section
409A and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted in accordance with the foregoing.  In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on the Participant as a result of Code Section 409A or any damages for
failing to comply with Code Section 409A.  All amounts payable hereunder intend
to satisfy the short-term deferral exception in Treas. Reg. §1.409A-1(b)(4) and
are therefore not subject to Code Section 409A.  Whenever a payment under this
Agreement may be paid within a specified period, the actual date of payment
within the specified period shall be within the Company’s sole discretion.

 

15.          Miscellaneous.

(a)           This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees.  The
Company may assign this Agreement to any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise), provided that any successor

 

4

--------------------------------------------------------------------------------


 

assumes the Company’s obligations under this Agreement.  Notwithstanding the
foregoing, the Participant may not assign this Agreement.

 

(b)           This Agreement may be executed in one or more counterparts,
including via facsimile, each of which shall constitute an original copy, and
all of which taken together shall constitute one contract.

 

(c)           The failure of any party hereto at any time to require performance
by another party of any provision of this Agreement shall not affect the right
of such party to require performance of that provision, and any waiver by any
party of any breach of any provision of this Agreement shall not be construed as
a waiver of any continuing or succeeding breach of such provision, a waiver of
the provision itself, or a waiver of any right under this Agreement.

 

(d)           The headings of the Sections of this Agreement have been inserted
for convenience of reference only and shall in no way restrict or modify any of
the terms or provisions hereof.

 

(e)           This Agreement shall be construed, interpreted and governed and
the legal relationships of the parties determined in accordance with the
internal laws of the State of Delaware without reference to rules relating to
conflicts of law.

 

NO ACQUIRED RIGHTS.

 

THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT: (A) THE COMPANY MAY TERMINATE OR
AMEND THE PLAN AT ANY TIME; (B) THE AWARD OF RESTRICTED STOCK UNITS MADE UNDER
THIS AGREEMENT IS COMPLETELY INDEPENDENT OF ANY OTHER AWARD OR GRANT AND IS MADE
AT THE SOLE DISCRETION OF THE COMPANY; AND (C) NO PAST GRANTS OR AWARDS
(INCLUDING, WITHOUT LIMITATION, THE RESTRICTED STOCK UNITS AWARDED HEREUNDER)
GIVE THE PARTICIPANT ANY RIGHT TO ANY GRANTS OR AWARDS IN THE FUTURE WHATSOEVER.

 

This agreement will or may be electronically accepted.  Your electronic
signature indicates your agreement to comply with the Plan, this agreement and
all applicable laws and regulations.

 

 

 

CELGENE CORPORATION

 

THIS DOCUMENT CONSTITUTES A PART OF A PROSPECTUS COVERING SECURITIES REGISTERED
UNDER THE SECURITIES ACT OF 1933.

 

5

--------------------------------------------------------------------------------
